


EXHIBIT 10.1

 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request.  This text has been separately filed with the
SEC.

 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of March 16,
2009 among TRUE TEMPER CORPORATION, a Delaware corporation (“Holdings”), TRUE
TEMPER SPORTS, INC., a Delaware corporation (the “Borrower”), TRUE TEMPER
SPORTS-PRC HOLDINGS, INC., a Delaware corporation, EL CAJON EQUIPMENT
CORPORATION, a Delaware corporation (together with Holdings, the Borrower, True
Temper Sports-PRC, Inc., the “Loan Parties”), CREDIT SUISSE, as administrative
agent and collateral agent (in such capacities, the “Agent”), and the LENDERS
(collectively, the “Lenders”) from time to time party to that certain AMENDED
AND RESTATED CREDIT AGREEMENT, dated as of March 27, 2006 (amending and
restating that certain Credit Agreement dated as of March 15, 2004) (as
otherwise amended, restated, supplemented, waived or otherwise modified from
time to time, the “First Lien Credit Agreement”).  All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the First Lien Credit Agreement.

 

RECITALS

 

A.            Holdings, the Borrower, the Agent and the Lenders have entered
into the First Lien Credit Agreement.

 

B.            An Event of Default has occurred (or shall occur) under (i)
Section 7.01(b) of the First Lien Credit Agreement as a result of the Loan
Parties’ failure to repay any principal of any Revolving Loan or the
reimbursement with respect any L/C Disbursement, (ii) Section 7.01(d) of the
First Lien Credit Agreement as a result of the Loan Parties’ failure to satisfy
(a) Section 6.11 of the First Lien Credit Agreement, (b) Section 6.12 of the
First Lien Credit Agreement, or (c) Section 6.13 of the First Lien Credit
Agreement, in each case, with respect to any quarterly period ending on or
before the occurrence of a Forbearance Termination Event, (iii) Section 7.01(e)
of the First Lien Credit Agreement as a result of the Loan Parties’ failure to
deliver (a) an “unqualified” opinion of its accountants pursuant to Section
5.04(a) of the First Lien Credit Agreement, (b) a certificate of a Financial
Officer pursuant to Section 5.04(c)(iii) of the First Lien Credit Agreement, or
(c) a budget pursuant to Section 5.04(d) of the First Lien Credit Agreement, and
(iv) Sections 7.01(e) and (f) of the First Lien Credit Agreement as a result of
the Loan Parties’ failure to pay (a) any amounts due under the Second Lien
Credit Agreement or the Subordinated Notes and (b) obligations under or in
respect of F/X hedge agreements, in each case, pursuant to Section 5.03 of the
First Lien Credit Agreement (collectively, the “Specified Defaults”).

 

C.            The Loan Parties have requested that the Agent and the Lenders
agree to forbear for the period of time set forth below from exercising their
rights and remedies arising solely in connection with the Specified Defaults.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request.  This text has been separately filed with the
SEC.

 

D.            The Agent and the Lenders have agreed to do so, but only pursuant
to the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

A.            Estoppel, Acknowledgement and Reaffirmation.  Each Loan Party
hereby acknowledges and agrees that (i) the Specified Defaults currently exist
(or may occur) and have not previously been waived by the Agent or the Lenders,
(ii) the Borrower is indebted and liable to the Lenders in the aggregate
principal amount of approximately $17,000,000 in respect of the Revolving Loans,
$2,150,000 in respect of outstanding Letters of Credit, and in the aggregate
principal amount of approximately $84,732,790 in respect of the Term Loans, plus
interest, fees, expenses (including but not limited to attorneys’ and financial
advisors’ fees that are reimbursable under the First Lien Credit Agreement),
charges and all other obligations incurred in connection therewith as provided
in the First Lien Credit Agreement, and (iii) such amounts outstanding under the
First Lien Credit Agreement constitute valid and subsisting obligations of the
Borrower to the Agent and the Lenders that are not subject to any credits,
offsets, defenses, claims, counterclaims or adjustments of any kind.  The Loan
Parties hereby (i) acknowledge and affirm their obligations under the respective
Loan Documents to which they are party, (ii) acknowledge and affirm the liens
created and granted by the Loan Parties in the Loan Documents and (iii) agree
that this Agreement shall in no manner adversely affect or impair such liens.

 

B.            Forbearance.  Subject to the terms and conditions set forth
herein, the Agent and the Lenders hereby agree that, during the Forbearance
Period (as defined below), the Agent and the Lenders shall forbear from
exercising any and all of the rights or remedies available to them under the
Loan Documents or applicable law as a result of the Specified Defaults, but only
to the extent that such rights or remedies arise exclusively as a result of the
existence or continuation of the Specified Defaults; provided, however, that the
Agent and the Lenders shall be free to exercise any or all of their rights and
remedies arising on account of the Specified Defaults at any time upon or after
the occurrence of a Forbearance Termination Event (as defined below); provided
further, that except as expressly set forth in this Agreement, this Agreement
shall not operate as a waiver, amendment or modification of any Loan Document.

 

C.            Forbearance Termination Events.  In order to preserve the economic
interests of the Lenders, nothing set forth herein or contemplated hereby is
intended to constitute an agreement by the Agent or the Lenders to forbear from
exercising any of the rights or remedies arising from the Specified Defaults
available to them under the Loan Documents or under applicable law (all of which
rights and remedies are hereby expressly reserved by the Agent and the Lenders)
upon or after the occurrence of a Forbearance Termination Event.  As used
herein, a “Forbearance Termination Event” shall mean the occurrence of any of
the following:  (i) any failure by any Loan Party to comply with any of the
material terms of this Agreement, (ii) any Default or Event of Default under the
First Lien Credit Agreement or any other Loan Document other than the Specified
Defaults, (iii) the commencement of any lawsuit or proceeding, or the

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request.  This text has been separately filed with the
SEC.

 

exercise of any remedies with respect to the Collateral, by any of the lenders
or the administrative or collateral agent under the Second Lien Credit
Agreement, dated as of January 22, 2007, among Holdings, Borrower, the lender
parties thereto and Credit Suisse, as administrative agent (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Second Lien Credit Agreement”), (iv) the commencement of any lawsuit or
proceeding by a holder or holders or on behalf of the holders of the
Subordinated Notes against any of the Loan Parties to receive payments in
connection with such Notes, (v) any payment shall be made by any Loan Party or
any subsidiary of any of them (a) in cash in respect of any Indebtedness
pursuant to the Second Lien Credit Agreement, other than with respect to
reimbursement of out-of-pocket costs and expenses of the administrative agent
under the Second Lien Credit Agreement, (b) in respect of any Indebtedness
pursuant to the Subordinated Notes, (c) to the Sponsor or any Sponsor Related
Parties, whether in respect of dividends or management fees or for any other
purpose; provided, that the Loan Parties can make payments to the Sponsor or any
Sponsor Related Parties for the reimbursement for expenses up to $5,000 in the
aggregate during the Forbearance Period, (d) to members of any Loan Party’s
management of an extraordinary nature, including, without limitation, bonuses or
other forms of additional cash compensation, or (e) in respect of obligations
under or in respect of any F/X hedge agreement, upon and following the
termination of any such F/X hedge agreement, or (vi) midnight on June 16, 2009. 
The period from the date hereof to (but excluding) the date that a Forbearance
Termination Event occurs shall be referred to as the “Forbearance Period”.

 

D.            Conditions Precedent to Effectiveness.  This Agreement shall
become effective as of the date hereof (the “Effective Date”) when, and only
when, each of the following conditions shall have been satisfied (it being
understood that the satisfaction of one or more of the following conditions may
occur concurrently with the effectiveness of this Agreement) or waived, as
determined by the Agent, each of the Revolving Credit Lenders and the Required
Lenders in their discretion:

 

1)             Executed Agreement.  The Agent and the Loan Parties shall have
received counterparts of this Agreement duly executed by each of the Loan
Parties, the Agent and each of the Revolving Credit Lenders and the Required
Lenders.

 

2)             Forbearance Fee.  The Borrower shall pay to each of the Lenders
that are party hereto a fee equal to .50% of the outstanding Obligations of each
such Lender under the First Lien Credit Agreement; provided however that such
fee shall be capitalized and added to the principal amount of each such Lender’s
outstanding Loans on the Forbearance Termination Date.

 

3)             Engagement Letters — Financial Advisor and Counsel.   The Agent
shall have received duly executed engagement letters (the “Engagement Letters”)
for each of its financial advisor and counsel, respectively, in each case, in
form and substance satisfactory to the Agent.  The Borrower shall fund a
retainer of $125,000 for each of the Agent’s financial advisor and counsel.

 

4)             Unpaid Fees and Expenses.  The Borrower shall pay to the Agent
all outstanding and unpaid fees and expenses due and payable to the Agent,
including but not

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request.  This text has been separately filed with the
SEC.

 

limited to unpaid Administrative Agent Fees pursuant to Section 2.05 of the
First Lien Credit Agreement and, to the extent invoiced, unpaid expenses
incurred pursuant to Section 9.05 of the First Lien Credit Agreement.

 

E.             Representations and Warranties.  Each Loan Party hereby
represents and warrants to the Lenders that:

 

1)             Upon giving effect to this Agreement (a) no Default or Event of
Default exists (other than the Specified Defaults) and (b) all of the
representations and warranties set forth in the Loan Documents are true and
correct in all material respects as of the date hereof (except for those that
expressly state that they are made as of an earlier date, in which case they are
true and correct as of such earlier date); and

 

2)             The execution, delivery and performance by such Loan Party of
this Agreement has been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such person’s organizational documents; (b) conflict with or result in any
breach or contravention of, or result in or require the creation of any Lien
under, or require any payment to be made under (x) any contractual obligation to
which such person is a party or affecting such person or the properties of such
person or any of its subsidiaries or (y) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such person or its
property is subject; or (c) violate any applicable law.  Each Loan Party and
each subsidiary thereof is in compliance with all contractual obligations
referred to in clause (b)(x), except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against any of the Loan Parties of this Agreement.

 

F.             Covenants.

 

1)             As partial consideration for entering into this Agreement, the
relevant Loan Parties and the Agent shall on or before March 25, 2009 enter into
deposit account control agreements and securities account control agreements to
provide to the Agent, on behalf of the Agent and the Lenders, a perfected first
priority security interest in and lien upon all of the Loan Parties’ deposit
accounts and securities accounts.

 

2)             The Loan Parties shall execute and deliver instruments,
agreements, and documents and take other action as may be reasonably required by
the Agent to provide the Agent a first priority security interest in and lien
upon the Collateral.

 

3)             At all times during the Forbearance Period, the Loan Parties
shall maintain a minimum available cash amount of not less than:  (i) with
respect to cash in accounts located in the United States that are subject to
control agreements in favor of the Agent, $6,000,000; and (ii) $7,000,000 in the
aggregate.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request.  This text has been separately filed with the
SEC.

 

4)             The Borrower shall not permit the net revenues for the periods
set forth below to be less than the amounts set forth opposite such period
below:

 

Period

 

Net Revenues

 

March 2009

 

$

8,000,000

 

March through April 2009

 

[

***

]

March through May 2009

 

[

***

]

 

5)             At all times after the Effective Date, (i) interest on each Loan
shall be payable on the last Business Day of each month (other than Eurodollar
Loans as to which an Interest Period is still in effect) and (ii) all other
amounts owed by the Borrower with respect to the Obligations (other than
Revolving Loans) shall continue to be paid when due.

 

6)             At all times after the Effective Date, the Borrower shall pay
interest on all amounts outstanding under the First Lien Credit Agreement at the
default rate set forth in Section 2.07 of the First Lien Credit Agreement using
the Applicable Margin provided in “Category 1” of such definition.

 

7)             At the end of the Interest Period for each Eurodollar Borrowing
outstanding on the Effective Date, such Borrowing shall convert into an ABR
Borrowing, and at all times after the Effective Date, the Borrower shall not,
and shall no longer have the right to, convert any ABR Borrowing into a
Eurodollar Borrowing or continue any Eurodollar Borrowing as a Eurodollar
Borrowing.

 

8)             During the Forbearance Period, the Borrower shall continue the
retention of Lazard Middle Market LLC (the “Financial Advisor”) as its financial
advisor.  The Borrower shall direct the Financial Advisor to cooperate with the
Agent and the Lenders, including sharing certain non-confidential materials,
during the Forbearance Period.

 

9)             During the Forbearance Period, on or before Wednesday of each
week, the Borrower shall deliver to the Agent and the Lenders a 13-week rolling
cash flow forecast which shall detail all sources and uses of cash on a weekly
basis and shall report any variances from the prior week.  Each Thursday of each
week, the Borrower and the Financial Advisor shall participate on regularly
scheduled conference calls with the Agent and the Lenders to discuss the 13-week
rolling cash flow forecast.  The Loan Parties shall permit the Agent, the
Lenders and their advisors, on reasonable notice, to visit and inspect their
properties (including their books and records, accounts receivable and
inventory, facilities and other business assets) as often as reasonably
requested.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request.  This text has been separately filed with the
SEC.

 

10)           During the Forbearance Period, within 20 days after the end of
each fiscal month, the Borrower shall provide to the Agent for distribution to
each Lender monthly financial statements as of the close of such fiscal month.

 

11)           At all times after the Effective Date, the Loan Parties shall
provide the Agent and the Lenders and their respective advisors with reasonable
access to the Loan Parties and the Financial Advisor as often as may be
reasonably requested of the Loan Parties and the Financial Advisor, as
applicable.

 

12)           The Borrower agrees to comply with the following milestones:

 

i.      On or before April 10, 2009, the Borrower shall deliver (or cause the
Financial Advisor to deliver) to the Agent for distribution to each Lender a
revised 2009-2013 business plan;

 

ii.             On or before April 10, 2009, the Borrower shall deliver to the
Agent for distribution to each Lender a completed collateral certificate, in a
form to be agreed upon by the Agent and the Loan Parties, with respect to the
Loan Parties;

 

iii.          On or before April 30, 2009, the Borrower shall deliver (or cause
the Financial Advisor to deliver) to the Agent for distribution to each Lender a
comprehensive financial and operational restructuring plan (“Financial and
Operational Plan”), including, without limitation, a review of financial
alternatives available to the Borrower.  The Financial and Operational Plan
shall include, without limitation, a sensitivity analysis with projection
scenarios to address potential deterioration or improvement in business trends;
and

 

iv.          On or before May 20, 2009, the Borrower shall deliver (or cause the
Financial Advisor to deliver) to the Agent for distribution to each Lender a
plan describing a financial restructuring of the Loan Parties, and the means by
which such plan will be implemented (the “Restructuring Plan”).  [

 

 

***

 

]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request.  This text has been separately filed with the
SEC.

 

G.            Release.  In partial consideration of the Agent and the Lenders’
willingness to enter into this Agreement, each of the Loan Parties hereby
releases the Lenders, the Agent and the Lenders’ and the Agent’s officers,
affiliates, employees, representatives, agents, financial advisors, counsel and
directors from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act in connection with the Loan Documents on or
prior to the date hereof.

 

H.            Counterparts/Telecopy.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of executed counterparts by telecopy or electronic mail shall be
effective as an original.

 

I.              GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED IN ALL RESPECTS
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS.

 

J.             Entirety.  This Agreement and the other Loan Documents embody the
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Agreement,
together with the other Loan Documents represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no oral agreements between
the parties.  In the event there is a conflict between this Agreement and the
other Loan Documents, this Agreement shall control.

 

K.            Acknowledgment of Guarantors.  The Guarantors acknowledge and
consent to all of the terms and conditions of this Agreement and agree that this
Agreement and any documents executed in connection herewith do not operate to
reduce or discharge the Guarantors’ obligations under the First Lien Credit
Agreement or the other Loan Documents.

 

L.             Severability of Provisions.  Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

 

M.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the parties and their respective successors and
assigns.

 

N.            Loan Document.  This Agreement is a Loan Document for all
purposes.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request.  This text has been separately filed with the
SEC.

 

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be duly executed as of the date first above written.

 

 

TRUE TEMPER CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TRUE TEMPER SPORTS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TRUE TEMPER SPORTS — PRC HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

EL CAJON EQUIPMENT CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request.  This text has been separately filed with the
SEC.

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Administrative Agent, Collateral Agent,
Revolving Credit Lender and Term Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request.  This text has been separately filed with the
SEC.

 

 

LENDER

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
